Citation Nr: 0527183	
Decision Date: 10/06/05    Archive Date: 10/17/05

DOCKET NO.  04-03 856	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of service connection for an acquired 
psychiatric disorder.  

2.  Entitlement to service connection for a left ankle 
disorder.



REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

William J. Jefferson, Counsel



INTRODUCTION

The veteran had active service from September 1973 to June 
1975.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 2003 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  

As will be discussed subsequently, the Board has found that 
new and material evidence has been received to reopen the 
claim of service connection for an acquired psychiatric 
disorder. Because additional development is required before 
the Board can adjudicate the merits of the underlying claim, 
the issue of entitlement to service connection for an 
acquired psychiatric disorder is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, D.C. VA will 
notify you if further action is required on your part.


FINDINGS OF FACT

1.  A rating decision dated in October 2000 denied the claim 
of entitlement to service connection for an acquired 
psychiatric disorder, which became final in the absence of a 
timely notice of disagreement or substantive appeal.  

2.  The evidence received since the October 2000 rating 
denial is new and raises a reasonable possibility of 
substantiating the claim of service connection for an 
acquired psychiatric disorder.

3.  Competent medical evidence of a current left ankle 
disorder is not shown.      


CONCLUSIONS OF LAW

1.  The October 2000 rating decision is final. 38 U.S.C.A. § 
7105 (West 2002);        38 C.F.R. § 20.1103 (2004).

2.  New and material evidence to warrant reopening the claim 
of service connection for an acquired psychiatric disorder 
has been received. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2004).

3.  A chronic left ankle disorder was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. § 3.303 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President of the United States 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), codified 
at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This 
legislation provides, among other things, for notice and 
assistance to claimants under certain circumstances.  VA has 
issued final rules to amend adjudication regulations to 
implement the provisions of VCAA.  See 38 C.F.R. §§  3.102, 
3.156(a), 3.159 and 3.326(a)).  The intended effect of the 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim.  

In this case, regarding the issues of whether new and 
material evidence has been received to reopen the claim of 
service connection for an acquired psychiatric disorder, and 
service connection for a left ankle disorder, a substantially 
complete application was received in October 2002.  The RO 
afforded the veteran notice and assistance under the VCAA in 
January 2003, which is prior to the February 2003 rating 
denial of the claims on appeal. The veteran was also afforded 
VCAA notice in the January 2004 Statement of the Case, and 
pertinent notice provisions were also afforded in a July 2004 
letter from the RO.  In this regard, the Board is certain 
that adequate notice requirements of the VCAA have been 
provided to the veteran in compliance with VA statutory 
obligations considered in Mayfield v. Nicholson, 19 Vet. App. 
103 (2005). 

Regarding the veteran's claims on appeal, the Board finds 
that there has been substantial compliance with the 
assistance provisions set forth in the law and regulations, 
the VCAA.  The veteran's service medical records are of 
record, as are his VA clinical records.  It has been 
requested that the veteran be afforded VA medical 
examinations and that VA obtain his service administrative 
records to substantiate his claims. The Board has reviewed 
the evidence of record and concludes that the evidence of 
record is sufficient to render a determination regarding 
service connection for a left ankle disorder.  In light of 
the current medical evidence of record, there is no 
indication that a medical examination is necessary to decide 
the issue of service connection for a left ankle disorder.  
Similarly, there is also no indication that obtaining service 
administrative records would be helpful pertinent to the 
claim of service connection for a left ankle disorder.  
Regarding service connection for an acquired psychiatric 
disorder these matters will be addressed in the remand 
portion of this decision. With respect to providing 
assistance to the veteran it is noted that he has been 
notified of the applicable laws and regulations which set 
forth the criteria for new and material evidence and service 
connection.  The discussions in the rating decisions and 
statements of the cases have informed the veteran of the 
information and evidence necessary to warrant entitlement to 
the benefit sought.  

The Board has reviewed the facts of this case in light of 
VCAA and the new VCAA regulations.  As discussed above, VA 
has made all reasonable efforts to assist the veteran in the 
development of his claim and has notified him of the 
information and evidence necessary to substantiate the 
claims.  Consequently, the case need not be referred to the 
veteran or his representative for further argument, as the 
Board's consideration of the law and new regulations in the 
first instance does not prejudice him.  See generally Sutton 
v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. 
App. 384 (1993); VAOPGCPREC 16-92 (July 24, 1992).




I.  New and Material Evidence to Reopen Service Connection 
for an Acquired Psychiatric Disorder

In an October 2000 rating decision, service connection for an 
acquired psychiatric disorder was denied.  It is important to 
note that at the time of the rating decision, VA clinical 
records from September and October 1998 revealed treatment 
for alcohol dependence, along with diagnoses of major 
depression by history, and generalized anxiety disorder with 
depressed mood.  

The October 2000 rating determined that the veteran was not 
treated in service for any psychiatric disorder, and that 
current findings were related to alcohol dependence which was 
unrelated to service.  The veteran was notified of the 
October 2000 decision by the RO, and he did not file a notice 
of disagreement within one year of the notice or an appeal.  

Absent the filing of a notice of disagreement within one year 
of the date of mailing of the notification of the denial of 
an appellant's claim and absent the filing of a substantive 
appeal within the remainder of that year or within 60 days of 
the mailing of the statement of the case, whichever is later, 
a rating determination is final. 38 U.S.C.A. § 7105; 38 
C.F.R. §§ 3.104(a), 20.302, 20.1103. In order to reopen a 
previously and finally disallowed claim, the United States 
Court of Appeals for Veterans Claims (Court) has indicated 
that a two-step analysis is required. 38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156; Manio v. Derwinski, 1 Vet. App. 140 (1991); 
see also Elkins v. West, 12 Vet. App. 209 (1999); Winters v. 
West, 12 Vet. App. 203 (1999).

The first step is to determine whether new and material 
evidence has been presented or secured since the time that 
the claim was previously and finally disallowed on any basis. 
It should be pointed out that, in determining whether 
evidence is material, "credibility of the evidence must be 
presumed." Justus v. Principi, 3 Vet. App. 510, 513 (1992). 
Further, evidentiary assertions by the appellant must be 
accepted as true for these purposes, except where the 
evidentiary assertion is inherently incredible. King v. 
Brown, 5 Vet. App. 19 (1993).  Lay assertions of medical 
causation or diagnosis do not constitute credible evidence, 
as lay persons are not competent to offer medical opinions. 
Tirpak v. Derwinski, 2 Vet. App. 609, 610-11 (1992); Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  If new and 
material evidence has been received, then the Secretary must 
immediately proceed to the second step, i.e., evaluating the 
merits of the claim, but only after ensuring that the duty to 
assist the claimant under 38 U.S.C.A. § 5107(a) has been 
fulfilled.  New and material evidence is addressed in the 
regulatory provisions of 38 C.F.R. § 3.156.   

The Board notes that the provisions of 38 C.F.R. § 3.156(a) 
were recently amended. See 66 Fed. Reg. 45620- 45632 (August 
29, 2001).  However, the amended version is only applicable 
to claims filed on or after August 29, 2001.  The change in 
the regulation impacts the present case since the veteran's 
request to reopen was received after August 29, 2001.

The revised version of 38 C.F.R. § 3.156 is applicable:  A 
claimant may reopen a finally adjudicated claim by submitting 
new and material evidence.  New evidence means existing 
evidence not previously submitted to agency decision makers. 
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.

Additional evidence has been received since the October 2000 
rating decision.  Pertinent evidence that has been received 
includes VA clinical data from 1995 through 2001.  These 
records show continued treatment for alcohol dependence.  
However, among these records are also clinical findings that 
reveal the veteran received treatment for major depression, 
and depressive and delusional disorders.  As noted 
previously, the October 2000 rating determination indicated 
that current findings were related to alcohol dependence.  
The Board finds that the additional evidence received, 
revealing psychiatric disability other than alcohol 
dependence, is new in that it was not previously considered 
and certainly raises a reasonable possibility of 
substantiating the claim of service connection for an 
acquired psychiatric disorder. 38 C.F.R. § 3.156(a).  In sum, 
the Board finds that new and material evidence has been 
received to reopen the claim of service connection for an 
acquired psychiatric disorder.


II. A Left Ankle Disorder

Service medical records show that in August 1974, the veteran 
received treatment for a twisting injury to an ankle 
sustained while playing basketball.  The record failed to 
specify which ankle was injured.  Darvon was prescribed.  A 
November 1974 clinical entry shows that the veteran received 
treatment for a left ankle sprain that was sustained while 
playing basketball.  It was reported that there was no 
(ankle) fracture.  The diagnosis was (ankle) sprain.  The 
veteran was treated with an Ace bandage. Bed rest and light 
duty were recommended.  
  
The veteran's service discharge medical records are negative 
for any complaints or findings referable to a left ankle 
disorder.

Post-service clinical records reveal injuries and disability 
limited to the right ankle and left foot.  Post service 
medical evidence of a left ankle disorder is not shown.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service. 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a)

Primarily, to establish service connection for a disability, 
there must be competent evidence of a current disability 
(medical diagnosis), of incurrence or aggravation of a 
disease or injury in service (lay or medical evidence), and 
of a nexus between the in-service injury or disease and the 
current disability (medical evidence). 38 U.S.C.A. § 1110, 
1131; 38 C.F.R. § 3.303; Hickson v. West, 12 Vet. App. 247, 
253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).

In Brammer v. Derwinski, 3 Vet. App. 223 (1992), the Court 
noted that Congress specifically limited entitlement for 
service-connected disease or injury to cases where such 
incidents had resulted in a disability. See also Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992) [service connection 
may not be granted unless a current disability exists].  A 
"current disability" means a disability shown by competent 
medical evidence to exist.  See Chelte v. Brown, 10 Vet. App. 
268 (1997).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
equipoise, with the appellant prevailing in either event, or 
whether a preponderance of the evidence is against a claim, 
in which case, the claim is denied. Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  

Based on the foregoing, the Board concludes that the weight 
of the evidence is against the veteran's claim.  While 
competent medical evidence of a left ankle injury in service 
is shown, the record is entirely absent for competent medical 
evidence of any current left ankle disability.  The veteran's 
assertion that he currently has a left ankle disorder cannot 
be considered competent medical evidence.  As a lay person, 
the veteran is not competent to comment on issues involving 
medical causation or a medical diagnosis. Grottveit v. Brown, 
5 Vet. App. 91 (1993).  

Absent current competent medical evidence of a left ankle 
disability, service connection is not available.   


ORDER

The veteran's claim of service connection for an acquired 
psychiatric disorder has been reopened. To this extent the 
appeal is granted.

Service connection for a left ankle disorder is denied.




REMAND

As stated above, the veteran has submitted new and material 
evidence to reopen the claim of service connection for an 
acquired psychiatric disorder.  The Board finds that the 
underlying claim requires further evidentiary development.

The veteran asserts that he was discharged from service due 
to depression.  A review of the service records shows that he 
received what was described as an expeditious discharge from 
service, for unknown reasons.  Although it was clinically 
specified that there was no depression at discharge from 
service, medical reports show that at discharge the veteran 
reported that he had or had had depression or excessive 
worry.  The veteran's service administrative or personnel 
records have not been obtained and clarification regarding 
the reasons for his discharge may be helpful in this case.  

Additionally, while the post-service record predominates with 
the veteran's clinical treatment for alcohol dependence, 
evidence of major depression and anxiety disorder are also 
shown.  Further clinical evidence to obtain a medical opinion 
on the relationship of these reported disorders to service, 
if any, would be helpful in this case.  

In consideration of the foregoing, this case is REMANDED to 
the RO for the following:

1.  The RO should obtain the 
veteran's complete service 
administrative and personnel records 
and associate those records with the 
claims folder.      

2.  The veteran should be afforded a VA 
psychiatric examination.  The examiner 
should clearly report all current 
psychiatric disorders, if any. With 
regard to each psychiatric disorder 
diagnosed, if any, the examiner (after 
reviewing the claims file to specifically 
include service medical records and VA 
medical records) should offer an opinion 
as to whether it is at least as likely as 
not (a 50% or higher degree of 
probability) that such disorder, if any, 
is related to the veteran's service. A 
detailed rationale for all opinions 
offers should be furnished.

 3. After completion of the above, the 
RO should review the expanded record and 
determine if service connection for an 
acquired psychiatric disability is 
warranted. If the benefit sought is not 
granted, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of 
the case and be afforded an opportunity 
to respond. Thereafter, the case should 
be returned to the Board for appellate 
review.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


